   

—— _ Case. sess CV- Vghenatiees ae ere gaanstt: 3. wiled 10/8 1120 Page. 1 of 1
nape! iS 1 ae Fil pe faeee is ia eae

    
 

Case 2:20-cy-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

 

 

Service of the Summons and complaint was > made by]? te ‘e A7bX A, LoLF St 3 0
met Db yi ar »20Z?¢d Z Yn,
DRE Bean] FROcesS SOV WY AfONT

on ‘k Orie box below to indicate appropriate a thod af service
7 Chr ECP
To. Vow SY tf ye ft/s

| Served personally upon the defendant. Place where served:

 

 

 

 

 

—_—

 

 

— Lett copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
~ and

discretion then residing therein.

ovens Clb
Name of person with whom the summons and cumplaint were left Keir, C/o. pein, ATI

Returned unexecuted:

 

L Other (specify) :

 

 

 

- STATEMENT OF SERVICE FEES | —
TRAVEL i RVICES [rorai

 

“DECL ARATION OF SE RVER

Enna

{ declare under penalty of perjury under the laws of the United States of “x? as ey thet the foregoing

information
contained in the Return of Service and Statement of Service Fees is true and

oO
Executed on i A LODE

- [Al Glenwood 7, (cope
essen Qh JE RH O05

   
 

 

 

 

 
 

Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

 

RETURN OF SERVICE

Service of the Summons and complaint was meer? by | DATE [¢ /20 20228 s? 30g My

melt}

ARYL Ops Lan Pn ECe8 3 SCH a AGL.

Check one box below to indicate appropriate method of service

To. Saw (eet

om -
“: Served personally upon the defendant. Place where served:

 

 

 

 

 

 

 

 

7) Left copies thereof at the defendant's dw elling house or usual place of abode with a person of suitable age
and

discretion then residing therein. Kus Tivt Dewontull ft
Feiwel

Kone of person with whom the summons and complaint were left: Der et. CLAfE } TEA

C Retumed unexecuted?

poem nennnrsnreeacontanenacttnnsctsnnnnacacenmantanterantsnaenitt

 

 

_. Other (specify) : oo _ Co

 

 

 

i __SE: \ re ME NT OF SE RY ICE az E E s
TRAVEL SERVICES rOTAL

 

 

DECLARATION OF SERVER

 

 

| declare under penalty of perjury under the laws of the United States of America that the foregoing
information
contained in the Return of Service and Statement of Servige fees y

  
 
    

 

  

   

’ Aenature of “Server

(81 sewae, fe
Leal, WT 77005

 

 

 

 
Case 2:20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 3 of 14 PagelD: 58

Case 2:20-cv-14181-KM-ESK Document2 Filed 10/13/20 Page 2 of 2 PagelD: 55

7

 

RETURN OF SERVICE

pe enon nd ri was made by | DATE GIG? , 249-0) gS! 2g fh7
UL RREE” Pctan |""Paacess Serving AGET

Z) 7 ‘ .
Check one box below to indicate appropriate method of service

78 JEWEL, NzJ Senin aed AIT HTE

~ Served personally upon the selene Place where served:

 

 

 

=~ Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
~~ and

See then residing therein. (hei
< Name of person with whom the summons and complaint were lett; Keisriv Dew Es ee

’ Returned unexeeuted:

+ Other (specify) :

 

 

es “STATEMENT OF SERVICE FEES ee
TRAVEL SERVICES TOTAL

aici sasnliinaaeaitinanonaa ~ scitaeitinasannancienieusiai

DEC L ARATION OF SE !RVE R

 

 

 

1 declare under penalty of perjury under the laws of the United States of America that the foregoing
information
contained in the Return of Service and Statement of Service Fees is true anckye

   

Executed on ( Ly Lod

[pate Sit enatire of Server

/¢1| Ge woe PH Lem MI MI |
lddress oj we oT sy

 

 

 

 
Case 2:20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 4 of 14 PagelD: 59

Case 2:20-cy-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PageiD: 55

RETURN OB SERVICE

 

hell)

Service of the Summons and complaint was made by DATE. f 0

SS

23 heoZe S. oly

 

 

 

[TRAVEL

Me QF St ps PR py ‘SA NW "FRoceeé “CLM AG. PL —

Check one box below to indicate appropriate method of service

{ Served personally upon the defendant. Place where served:

\~ Other (specify) :

Te: Aerie REMAN

 

 

 

 

— Left copies thereof at the defendant's dwelling house or usual place of abode w ith a person of suitable age
~ and

discrep

  

n then residing therein.

KRIS si v DENRA

LAName of person with whom the summons and complaint were left: Le Pe] b CER

Returned unexecuted:_

 

 

 

 

- ; STATEMEN1 OF SERVICE FEES
SERVICES

 

TOTAL

 

 

 

DECLARATION OF SER

 

 

 

information
contained in the Return of Servige ¢

 

  
 
  

1 declare under penalty of perjury under the laws of the United States of America that the fofegoing

e and Statement of Service Fees is true and corygs

 

 
 

ure of Server

Ye poedjfe Lemay HT]

 

 
Case.2:.20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 5 of 14 PagelD: 60

Case 2:20-cy-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

 

 

RETURN OF BERVICE

 

net)

Service of the Summons and complaint was made by | DATE 7 7 ’ / Fe VV, ao Ss. , JS O 4 4

 

 

 

 

NAME OF SERVER (PRINT),

ESR PITS oO an/\"POALES SBIUWVE LGET—

 

 

Check one box below to indicate appropriate method of service

6. LA flitt (Iie

— Served personally upon the defendant. Place where served:

 

 

 

seevspneueean sarees, QAO Onesie tates Ce

 

— Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
™ and

discretion then residing therein.
fps n Saey (Lr a
Kame of person with whom the summons and complaint were left: Bone Cac py TY. fe

~ Returned unexecuted:

 

neeenteranapeness pasate tttttettCe NCCC QNON tet CCeNCetet eet

 

+ Other (specify) :

 

 

 

 

 

TRAVEL SERVICES

TOTAL

STATEMENT OF SERVICE FEES

paneeceeeseenreed

 

 

DECLARATION OF SERVER

 

 

| declare under penalty of perjury under the laws of the United States of America thy the foregoing
information . |
contained in the Return of Service an i Statement of Service Fees is true and ogepec

Executed on /d f Zt Zz Ns

  
 

 

‘Dale Signature of Server

/9/ Ten peod fe LEW ag
sees OUOS

 

 

 
 

Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 
 

 

 

 

 

RETURN OY SERVICE

 

 

NAYE OF SERVER PRE

 

 

 

 

Service of the Summons and complaint was made by DATE VA oO ‘adi AO 4 ,
met tt et imc 7 QO

  
 

 

 

Check one box below to indicate appropriate method of Service

To, Sern L. Barta

£3 Served personally upon the defendant. Place where served:

legal Pilsen! | face Prttaly “YET

 

 

 

— Left copies thereof at the defendant's dwelling house or usual

place of abode with a person of suitable age
and

discretion then residing therein.

  

Came of person with whom the summons and complaint were left: 7 €%

— Retumed unexecuted:

 

cna Aetee eaten Ate COLLET NA AO COOOL

 
 
   
 

 

 

“| Other (specify) :

i ceereeenerennpnnan cnet Ae tCONRt CCC OOOO ACCOR Nt eet OCONEE RE etc Cee ee

 

 

 

 

___ STATEMENT OF SERVICE FEES
TRAVEL SERVICES

 

 

 

 

TOTAL

 

 

 

DECLARATION OF SERVER

 

| declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return o
[tne Wf hs

Executed on [0
Sonate of Server ‘

0) Clenwoad e. Gain MOT

Address of Server

   

CO

 

 

 

 

 
Case 2:20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 7 of 14 PagelD: 62
Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PageiD: 55

 

RETURN QF SERVICE

 

eee of the Summons and complaint w , made by

<n Pst 70 de /, 220  30P4

RE Bez yes” SERVWIG HIG

Check one box below to indice ate appropriate method of service

To: Tél Pen frei Ce

~ Served personally upon the defendant. Place where served:

 

 

 

 

 

co Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
™~ and

discretion then residing therein.

Kiers7 1 DE WEN He
came of person with whom the summons and complaint were lel VEPVMEC KL DEMUY Cle fo

Retumed unexeeuted:

 

‘ Other (specify) * am

 

 

 

eee / ee A re ME NI OF SE RVIC I F E ES _ .

 

 

 

 

 

 

TRAVEL SERVICES Total
____ DECL. ARATION OF SERVER
I declare under penalty of perjury under the laws of the United States of America that the foregoing
information
contained in the Return

 

f Servyee and Statement of Service Fees js true and correc

 
   

Executed on / d A/ 525 eee

Jate Signature of 4

/b/¢ dddress of pol po

 

 

 
Case 2:20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 8 of 14 PagelD: 63

 

SK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

Case 2:20-cv-14181-KM-E

 

 

__ RETURN OF SERVICE a
ee ,
Service of the Summons and complaint was made by [DATE / 0 20 /- COs Ji S em

ManT

melt} _ —— Tryp
NAME OF SERVER (PRINT) nthe ee Sori wing

appropriate method ie Service

 

     
 
 

 

    

Check one box below to indicate

Jo: Monica Hawks

L , F Ye are served: _
Li Served personally upon the defendant. Place where served:

 

 

2 } . ey g — ” eeng e
— Left copies thereof at the defendant's dw elling house or usual place ot abode with a person of suitable ag

~ and
discretion then residing therein. Kkisrn Denencey/
MKC LF Tk _

  

Name of person with whom the summons and complaint were left:

 

- Other (specify) :

 

 

 

STATEMENT “OF SERVICE J FEES, =

ee SR eerie |
L

 

_DE C iL. ARATION OF a RY E R

 

 

1 declare under penalty of perjury under the laws of the United States of America that the foregoing

information
contained in the Return of Service aud Statement of Service Fees is true a

Executed on i 6 f: 2/ .

     

Signature of Server

/9f Glen Le. Lx, Mo NT 3105

Address of Server

Date

 

 

 

 
Case 2:20-cv-14181- KM- ESK Document 3 Filed 10/21/20 ok 9 of 14 PagelD: 64

wa vA * 4 ee : os, z ie = %, a es ne -
oS e. re ; aay the 4 ystas "ig at
! wae "y st $s 3 a8 " . e
roe + De ee

 

 

K Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

Case 2:20-cv-14181-KM-ES

 

 

RETURN OY SERVIQE

Service of the Summons and complaint was made by DATE LO 20 / 20 ae 50 a PY

Nt natmnennanmasanenn :

Lheunee PULA _|'"®

Check one hox below to indicate appropriate method of Service
Jo: & An 1EL Narn

where served: an ence

 

 

 

 

 

 

 

 

 

 

— Served personally upon the defendant. Place

 

-— Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

and
discretion then residing therein. Kes A 70 SS o /
“Name of person with whom the summons and complaint were left: TEAM: Ui CE

Returned unexecuted: . Se

  

;

 

Lo Other (specify) : i

 

 

"STATEMENT OF SERVICE F EES | oe

a eran TOTAt
|

i

 

 

“DECL ARATION OF SE RVER

 

{ declare under penalty of perjury under the laws of the United States of America that the foregoing

information
contained in the Return of Service and Statement of Service Fees is true and corr
Executed on co me LO0e ich -

Date Signature of Serve

/6(. ‘ Beped. Are Lewlth NT
ONT

   

 

 

 
Case 2:20-cv-14181-KM-ESK Document 3 Filed 10/21/20 Page 10 of 14 PagelID: 65
Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

RETURN QF SERYICE

pose of the Summons and complaint was made by DATE 19 / Zo / Ko S? sop 1)
Nheyaee The 4 / TITLE PrscEss SQUING Hen]

Check one box below to indicate am opriate method of service

Te: Havey Rasen

Served personally upon the defendant, Place where served:

 

 

 

 

 

 

 

~ Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

and

ape then residing therein. (jerk
Name of person with whom the summons and complaint were left: Keisnwt heworehy ui Y

‘| Returned unexecuted:

<= Other (specify) :

 

 

| a amen
ee STATEMENT OF SERVICE FEES
TRAVEL SERVICES | FOTAL
|
= faeces 4

 

 

_DECLARATION OF SERVER

 

_ {declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct,

  

Executed on 9 LU Wte

ate She tire of. Server

51 Glennie Mee Conn NS OME

Address of Server —

 

 

 
 

Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

RETURN OF SERVICE
it ha of the Summons and complaint was made by DATE JO Py 00 / 2024 SH IOAN.
EOF psy (PRIN 3 TITUL

Mice, HELAN

 

 

 

Ahead SEV WY AGT

Check one ae = to am appropriate method of service

To fark Matmisvev

~ Served personally upon the defendant. Place where served:

 

me eect eee Aten gga ten ct

r-. Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
~ and

discretion then residing therein. Keser in LER MLA

 

Returned unexecuted:

s aeaieeaeiesemnnceminasiceeaciots STATEMENT OF SERVICE FEE!
TRAVEL SERVICES

 

= es “DECI ARATION OF SE RVER

 

1 declare under penalty of perjury under the laws of the United States of America thy
information
contained in the Return of Service and Statement of Service Fees is true and ¢

  
  
    
 

e foregoing

Executed on /s 21 20CE

Date Signature of Server

/§/ 6ltqwred -

[ele of Server

 

 

 

Jame of person with whom the summons and complaint were felt: XE } fUTY CLERK, TE Pr SGC
Case 2:20-cv-14181-KM-ESK Document 3_ Filed 10/21/20 Page 12 of 14 PagelD: 67

 

Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

RETURN QF SERWICE

 

eae of the Summons and complaint was made by DATE l¢ /2e /2030 S: Sp

 

 

 

WCURC Pit _\" pealB9s SkL00§ Mier]

 

Check one box helow to indicate appropriate method of service

 

Jo: JZEev OREN

{J Served personally upon the defendant. Place where served: _

 

 

mo Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
and

discretion then residing therein. Kel srI? AMIE

Returned unexecuted:

{ Other (specify) :

 

———s STATEMENT OF SERVICE FEES.

 

TRAVEL” - SERVICES TOTAL

 

 

 

a “DEC 1. ARATION OF SERVER
I declare under penalty of perjury under the laws of the United States of

information

contained in the Return of Service and Statement of Servicy Fees is trye a

   
  

Executed on la

Signature ¢ of ‘Server

IS Glepwwed a Wee
/ Gfe fos NS O02

 

 

 

 

i person with whom the summons and complaint were left: 7 ERMLE AK } LE 47 TY Cet
ase 2:20-cv-14181-KNM- K Documen Wed LO QO Page ot 14 Pagelb: 6c
Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

| RETURN OF SEBVICE7
|sev ice of the Summons and complaint was made by \" ATE LO ia Ze /20 Pa 2 O LY

WIRE PHE CAM |" PRICES. Sethi) Hal zr

\c heck one box below to indicate appropriate method of service

Jo: TJants BCew

“ Served personally upon the defendant. Place where served: BC _

co Left copies thereof at the defendant's dwelling house or usual place of abode with a Ny of suitable age
and

discretion then residing therein.

Came of person with whom the summons and complaint were lelt:_ 2

 

Returned unexecuted:

~ Other (specify) : . Oo

 

 

 

STATEMENT OF SERVICE FEES
preess prorat
. menserasee

DECI ARATION OK SE RY f R_

    
 

 

| declare under penalty of perjury under the laws of the United States of America that the foregoing

 
 
 
 

information
contained in the Return of Service and Statement of Service Fees is true apd c
Executed on Li O Zi a7 JCD = Jali’ ho. /; -

 

“Date Signature of Wh

fe / Gali of Server |

 

 

 

 

 
 

Case 2:20-cv- 14181-KM-E ESK Docume

 

 

  

3 Shee wees ees x es

ae ieee

 

Case 2:20-cv-14181-KM-ESK Document 2 Filed 10/13/20 Page 2 of 2 PagelD: 55

 

 

RETURN OFSERVICE

 

Seivine of the Summons and complaint was made by
Imetl)

Mpa. PHE=AN

Check one box below to indicate appropriate method of service

75: Jeha and Vanes bees #/- 2

“2 Served personally upon the defendant. Place where served:

 

 

 

 

 

~ and

Returned unexecuted:

u~ Other (specify) :

 

 

a SI ATE ‘ME NT ‘OF SE RY AC ‘E r E E So
TRAVEL SERVICES | TOTAL
Ln i

SCLIN AGENT

 

— Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

SS? 20fN

.. then residing therein. 677 Py Denarch (A-
“Name of person with whom the summons and complaint were left: Ty Clerk, TEAL

 

 

ae DECLARATION ‘OF SERVER

information
contained in the Return of Sewice and Statement of Service Fees ts tru

Executed wall / ole

   

  

Date Sis enatur of Sqrver

 

1 declare under penalty of perjury under the laws of the United States of Amery

  
  
 
  

JE/ élenne ute Je Leap MI

hut the foregoing

OPES,

 
